DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s arguments regarding the restriction requirement have been considered. Upon review of the claims and arguments, the Examiner withdraws the restriction. Claims 1-23 are being considered. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, and 17 of U.S. Patent No. 10,506,666 in view of VILLARICA et al. (WO 2017/209693). 
Application No. 16/869,431
U.S. Patent No. 10,506,666
1. A wireless device configured to maintain communication channels over multiple data networks with each data network configured using a different communication technology or set of frequency bands, the wireless device comprising: 
a first primary antenna configured to transmit signals of a first transmit band and receive signals of a first receive band, and to transmit signals of a second transmit band and receive signals of a second receive band; 
     a first diversity antenna configured to receive the signals of the first receive band, and receive the signals of the second receive band; 
     a first radio frequency subsystem in electrical communication with the first primary antenna and the first diversity antenna, the first radio frequency subsystem configured to decode the signals of the first receive band and to decode the signals of the second receive band; 
    a second radio frequency subsystem in electrical communication with the first diversity antenna, the second radio frequency subsystem configured to decode the signals of the first receive band and to decode the signals of the second receive band; and 
   a hardware processor in electrical communication with a first subscriber identity module, a second subscriber identity module, the first radio frequency subsystem, and the second radio frequency subsystem, wherein the first subscriber identity module is associated with a first wireless network that supports the first transmit band and the first receive band, and the second wherein the hardware processor is configured to control whether the first subscriber identity module or the second subscriber identity module uses the first radio frequency subsystem to communicate at a particular time period, and 











[wherein the hardware processor causes output of a shadow number when establishing a call over the first wireless network using the first subscriber identity module or when establishing the call over the second wireless network using the second subscriber identity module, and wherein the shadow number substitutes at least for a first number associated with the first subscriber identity 

    a first primary antenna configured to transmit signals of a first transmit band and receive signals of a first receive band, and to transmit signals of a second transmit band and received signals of a second transmit band; 
     a first diversity antenna configured to receive the signals of the first receive band, and receive the signals of the second receive band; 
    a first radio frequency subsystem in electrical communication with the first primary antenna and the first diversity antenna, the first radio frequency subsystem configured to decode the signals of the first receive band and to decode the signals of the second receive band; 
    a second radio frequency subsystem in electrical communication with the first diversity antenna, the second radio frequency subsystem configured to decode the signals of the first receive band and to decode the signals of the second receive band; 
    a hardware processor in electrical communication with a first subscriber identity module, a second subscriber identity module, the first radio frequency subsystem, and the second radio frequency subsystem, wherein the first subscriber identity module is associated with a first wireless network that supports the first transmit band and the first receive band, and the wherein the hardware processor is configured to control whether the first subscriber identity module or the second subscriber module uses the first radio frequency subsystem to communicate at a particular time period; 
    a first modem connected between the first radio frequency subsystem and the hardware processor, the first modem configured to transmit a packet using the first primary antenna to one of the first wireless network or the second wireless network; a second modem connected to the hardware processor, the second modem configured to transmit the packet using a second primary antenna; and a communication hub configured to connect the second modem to the hardware processor.
a first modem connected between the first radio frequency subsystem and the hardware processor, the first modem configured to transmit a packet using the first primary antenna to the first wireless network or the second wireless network, wherein the first modem is configured to determine whether the packet is a voice packet or a data packet.
2. The wireless device of claim 1, wherein the first modem is configured to determine whether the packet is a voice packet or a data packet.
5. The wireless device of claim 4, wherein the second modem is integrated with a second hardware processor configured to manage communication with a third wireless network
3. The wireless device of claim 1, wherein the second modem is integrated with a second hardware processor configured to manage communication with a third wireless network.
4. The wireless device of claim 1, further comprising:
a first modem connected between the first radio frequency subsystem and the hardware processor, the first modem configured to transmit a packet using the first primary antenna to one of the first wireless network or the second wireless network; and
a second modem connected to the hardware processor, the second modem configured to transmit the packet using a second primary antenna.
Claim 1, lines 38-45

     a first modem connected between the first radio frequency subsystem and the hardware processor, the first modem configured to transmit a packet using the first primary antenna to one of the first wireless network or the second wireless network; 
    a second modem connected to the hardware processor, the second modem configured to transmit the packet using a second primary antenna
	

4. The wireless device of claim 3, wherein the hardware processor serves as a primary device and the second hardware processor serves as a secondary device in a primary/secondary communication model.
7. The wireless device of claim 4, wherein the second modem is connected to the hardware processor via an auxiliary port of the hardware processor.

5. The wireless device of claim 1, wherein the second modem is connected to the hardware processor via an auxiliary port of the hardware processor.
8. The wireless device of claim 4, further comprising a communication hub configured to connect the second modem to the hardware processor.
9. The wireless device of claim 8, wherein the communication hub connects between an external data transfer or charging port of the wireless device and a data transfer or charging port of the hardware processor.
6. The wireless device of claim 1, wherein the communication hub connects between an external data transfer or charging port of the wireless device and a data transfer or charging port of the hardware processor.
10. The wireless device of claim 1, wherein the second radio frequency subsystem is configured to receive the signals of the first receive band or the signals of the second receive band, and wherein the second radio frequency subsystem does not transmit signals.

7. The wireless device of claim 1, wherein the second radio frequency subsystem is configured to receive the signals of the first receive band or the signals of the second receive band, and wherein the second radio frequency subsystem does not transmit signals.
11. The wireless device of claim 1, further comprising a tuner in electrical communication 




9. The wireless device of claim 8, wherein the first channel access method comprises one of code-division multiple access, wideband code-division multiple access, or time-division multiple access, and the second channel access method comprises one of code-division multiple access, wideband code-division multiple access, or time-division multiple access.
13. The wireless device of claim 1, wherein the hardware processor is further configured to determine a first signal strength of a connection with the first wireless network and a second signal strength of a connection with the second wireless network based at least in part on the-received signals of the first receive band, and the-received signals of the second receive band.
10. The wireless device of claim 1, wherein the hardware processor is further configured to determine a first signal strength of a connection with the first wireless network and a second signal strength of a connection with the second wireless network based at least in part on the received signals of the first receive band, and the received signals of the second receive band.
14. The wireless device of claim 13, wherein the hardware processor is further configured to determine whether to communicate with the first wireless network or the second wireless network 


12. The wireless device of claim 1, wherein the first wireless network is implemented using a first communication technology and is associated with a first service provider, and the second wireless network is implemented using a second communication technology and is associated with a second service provider.
16. A method of communicating over multiple cellular networks, the method comprising: 
    by a hardware processor of a wireless device configured to communicate with a first cellular network over a first frequency band and a second cellular network over a second frequency band: 
     receiving, via a first primary antenna of the wireless device, a first signal of the first frequency band from the first cellular network, wherein the first cellular network is associated with a first subscriber identity module of the wireless device and the second cellular network is associated with a second subscriber identity module of the wireless device, and wherein the first subscriber identity module is designated for transmission of data packets; -4-Application No.: 16/869431 Filing Date:May 7, 2020 
    receiving, via a first diversity antenna of the wireless device, a second signal of the second frequency band from the second cellular network; 
determining a first signal strength associated with the first cellular network based at least in part on the first signal; 
    determining a second signal strength associated with the second cellular network based at least in part on the second signal; 
   determining that the second signal strength exceeds the first signal strength; and 
    transmitting first data packets via the first primary antenna to a target system over the second cellular network by designating the second subscriber identity module as the an active subscriber identity module for transmitting the first data packets and designating the first subscriber identity module as not for transmitting the first data packets, 






















[wherein the first data packets identify an origin of the first data packets as being associated with a shadow number that substitutes at least for a first number associated with the first subscriber identity module and for a second number associated with the second subscriber identity module.]

    by a hardware processor of a wireless device configured to communicate with a first cellular network over a first frequency band and a second cellular network over a second frequency band:    
     receiving, via a first primary antenna of the wireless device, a first signal of the first frequency band from the first cellular network, wherein the first cellular network is associated with a first subscriber identity module of the wireless device and the second cellular network is associated with a second subscriber identity module of the wireless device, and wherein the first subscriber identity module is designated for transmission of data packets; 
    receiving, via a first diversity antenna of the wireless device, a second signal of the second frequency band from the second cellular network;     
     determining a first signal strength associated with the first cellular network based at least in part on the first signal; 
      determining a second signal strength associated with the second cellular network based at least in part on the second signal; 
    determining that the second signal strength exceeds the first signal strength; 
    transmitting first data packets via the first primary antenna to a target system over the second cellular network by designating the second subscriber identity module as the active subscriber identity module for transmitting the first data packets and designating the first subscriber identity module as not for transmitting the first data packets, 

wherein the first signal and the second signal are received during a first time period; receiving, at a second time period, a third signal of the first frequency band from the first cellular network; receiving, at the second time period, a fourth signal of the second frequency band from the second cellular network; determining a third signal strength associated with the first cellular network based at least in part on the third signal; determining a fourth signal strength associated with the second cellular network based at least in 

wherein the first signal and the second signal are received during a first time period.
Claim 16, lines 33-34
wherein the first signal and the second signal are received during a first time period
18. The method of claim 17, further comprising: receiving, at a second time period, a third signal of the first frequency band from the first cellular network; receiving, at the second time period, a fourth signal of the second frequency band from the second cellular network; determining a third signal strength associated with the first cellular network based at least in part on the third signal; determining a fourth signal strength associated 

	

receiving, at a second time period, a third signal of the first frequency band from the first cellular network; receiving, at the second time period, a fourth signal of the second frequency band from the second cellular network; determining a third signal strength associated with the first cellular network based at least in part on the third signal; determining a fourth signal strength associated 

17. The method of claim 16, wherein the first data packets are associated with non-voice data, and wherein the method further comprises: obtaining third data packets from an application; determining that the third data packets comprise voice data associated with a call to a destination wireless device; and transmitting the third data packets over the first cellular network associated with the first subscriber identity module while continuing to transmit data packets associated with non-voice data over the second cellular network.


	Except, U.S. Patent No.10,506,666 does not particularly disclose wherein the hardware processor causes output of a shadow number when establishing a call over the first wireless network using the first subscriber identity module or when establishing the call over the second 
	However, Villarica teaches wherein the hardware processor causes output of a shadow number when establishing a call over the first wireless network using the first subscriber identity module or when establishing the call over the second wireless network using the second subscriber identity module, and wherein the shadow number substitutes at least for a first number associated with the first subscriber identity module and for a second number associated with the second subscriber identity module (page 28, lines 23-page 29, lines 1-23; page 30, lines 9-11; the first device has a first SIM with a first public number and a second SIM with a second number, the first device signs up for an application using the first SIM card and the application provider allocated a first private number (i.e., shadow number), the second SIM card , also is allocated the same private number (i.e., shadow number), in some instances, the first device sends call/messages using the private number (i.e., shadow number) as the sender number, not matter whether the first SIM card or second card is used). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify U.S. Patent No.10,506.666 with the teachings of Villarica, since such a modification would allow the use of a single number when delivering communication to prevent recipients from confusing plural numbers of senders (abstract; page 3, lines 25-28). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1. 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BHARDWAJ et al. (US 2018/0184309) in view of VILLARICA et al. (WO 2017/209693).
Regarding claim 1, Bhardwaj discloses a wireless device configured to maintain communication channels over multiple data networks with each data network configured using a different communication technology or set of frequency bands, the wireless device comprising:
a first primary antenna (Fig. 2, antenna 220a) configured to transmit signals of a first transmit band and receive signals of a first receive band, and to transmit signals of a second transmit band and received receive signals of a second transmit receive band (p. [0027]; the RF resource component support transceiver activities (i.e., transmit/receive) on two frequencies);
a first diversity antenna configured to receive the signals of the first receive band, and receive the signals of the second receive band (Fig. 2, antenna 22b; p. [0012]; the RF resource includes two receive chains to enable receive diversity);
a first radio frequency subsystem in electrical communication with the first primary antenna and the first diversity antenna, the first radio frequency subsystem configured to decode the signals of the first receive band and to decode the signals of the second receive band (Fig. 2, i.e., RF1; p. [0039], [0062]; the RF resource decode radio frequency signals associated with services provided with SIM 204a);
a second radio frequency subsystem in electrical communication with the first diversity antenna, the second radio frequency subsystem configured to decode the signals of the first receive band and to decode the signals of the second receive band (Fig. 2, i.e., RF2; p. [0039], [0062]; the 
a hardware processor (Fig. 2, baseband processor 216) in electrical communication with a first subscriber identity module, a second subscriber identity module, the first radio frequency subsystem, and the second radio frequency subsystem (See Fig. 2; base band processor 216 coupled to SIM1 and SIM2 and RF resource), wherein the first subscriber identity module is associated with a first wireless network that supports the first transmit band and the first receive band, and the second subscriber identity module is associated with a second wireless network that supports the second transmit band and the second receive band (p. [0062], lines 11-24; p. [0027]), wherein the hardware processor is configured to control whether the first subscriber identity module or the second subscriber identity module uses the first radio frequency subsystem to communicate at a particular time period (p. [0011], [0092]-[0094]; the processor may detect the start of an active call on the modem stack associated with the second SIM and identify the resources for the duration of the active call). 
But, Bhardwaj does not particularly disclose wherein the hardware processor causes output of a shadow number when establishing a call over the first wireless network using the first subscriber identity module or when establishing the call over the second wireless network using the second subscriber identity module, and wherein the shadow number substitutes at least for a first number associated with the first subscriber identity module and for a second number associated with the second subscriber identity module.
	However, Villarica teaches wherein the hardware processor causes output of a shadow number when establishing a call over the first wireless network using the first subscriber identity module or when establishing the call over the second wireless network using the second subscriber 
	Regarding claim 3, the combination of Bhardwaj and Villarica disclose the wireless device of claim 1, Villarica discloses wherein shadow number comprises one of a first number and a second number (page 28, lines 23-page 29, lines 1-23; page 30, lines 9-11; the first device has a first SIM with a first public number and a second SIM with a second number, the first device signs up for an application using the first SIM card and the application provider allocated a first private number (i.e., shadow number), the second SIM card , also is allocated the same private number (i.e., shadow number)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Bhardwaj with the teachings of Villarica, since such a modification would allow the use of a single number when 
Regarding claim 16, Bhardwaj discloses a method of communicating over multiple cellular networks, the method comprising:
by a hardware processor (Fig. 2, baseband processor 216) of a wireless device configured to communicate with a first cellular network over a first frequency band and a second cellular network over a second frequency band (p. [0062], [0085]-[0086]; the wireless communication device comprises a first SIM and a second SIM that can be associated with different networks/technologies such as LTE and GSM having different frequency bands);
receiving, via a first primary antenna of the wireless device, a first signal of the first frequency band from the first cellular network, wherein the first cellular network is associated with a first subscriber identity module of the wireless device and the second cellular network is associated with a second subscriber identity module of the wireless device (p. [0083], [0085], [0086]; the wireless communication device may enable full service on the modem stack associated with first SIM during active communications, thus receiving signals associated with first SIM and associated frequency band), and 
wherein the first subscriber identity module is designated for transmission of data packets (p. [0086]); 
receiving, via a first diversity antenna of the wireless device, a second signal of the second frequency band from the second cellular network (p. [0083], [0087]; while camped on serving cell, the wireless communication device may measure neighbor cells associated with other RATs (i.e., second cellular network));

transmitting first data packets via the first primary antenna to a target system over the second cellular network by designating the second subscriber identity module as the-an active subscriber identity module for transmitting the first data packets and designating the first subscriber identity module as not for transmitting the first data packets (p. [0087], [0090]). 
But, Bhardwaj does not particularly disclose wherein the first data packets identify the-an origin of the first data packets as being associated with a shadow number that substitutes at least for a first number associated with the first subscriber identity module and for a second number associated with the second subscriber identity module.
However, Villarica teaches wherein the first data packets identify an origin of the first data packets as being associated with a shadow number that substitutes at least for a first number associated with the first subscriber identity module and for a second number associated with the second subscriber identity module (page 28, lines 23-page 29, lines 1-23; page 30, lines 9-11; the first device has a first SIM with a first public number and a second SIM with a second number, the first device signs up for an application using the first SIM card and the application provider allocated a first private number (i.e., shadow number), the second SIM card , also is allocated the same private number (i.e., shadow number), in some instances, the first device sends call/messages using 

Allowable Subject Matter
7.	Claims 21-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art, Villarica et al. (WO 2017/209693), teaches assigning a shadow number (i.e., private telephone number) to a device having a first SIM with an assigned first public number and a second SIM with an assigned second public number (page 28, lines 23-page 29, lines 1-23) and Nagel et al. (WO 2007/047580), teaches associating a shadow number (i.e., private number) with at least one public number of a circuit switched voice communication network and generating an outgoing call from the private number and passing calling party information to a target while preserving the privacy of the caller (abstract; page 6, lines 19-page 7, lines 1-15); however, the prior art fails to anticipate or render obvious the features of:
A dynamic routing system comprising: a memory configured to store specific computer-executable instructions, and a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions to at least: 
receive a packet associated with a call from a wireless device associated with an origin caller; 
identify an origin number associated with the call from the packet; 
determine that the origin number is associated with a shadow number of the origin caller; 
determine a plurality of phone numbers associated with the shadow number; 
identify a plurality of call carriers, wherein each call carrier of the plurality of call carriers is associated with a different number of the plurality of phone numbers; 
select a call carrier from the plurality of call carriers based at least in part on one or more routing parameters; and 
route the packet over a network of the selected call carrier while maintaining the shadow number at the origin number for display at a device associated with a destination target of the packet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643